DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/14/2021 has been entered.

Claim Objections
Claim 27 is objected to because of the following informalities:  Claim 27, line 9 recites “the garment mounting assembly”, which appears to refer to “a garment handling assembly of line 3.  It is suggested that Applicant amend “the garment mounting assembly” of line 9 to –the garment handling assembly— to maintain consistency in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-28, and 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koizumi et al. (US Publication 2002/0060728; hereinafter Koizumi) in view of Bill (US Patent 5,970,874), and further in view of Kuwabara et al. (JP H0790780 A; see machine translation; hereinafter Kuwabara).
With regards to claims 27 and 30, Koizumi teaches a process of inkjet printing an image on a garment ([0002]), comprising: 
(a) loading a garment (1) on a garment handling assembly (11) of a printing machine (FIG. 6; [0063]); 
 (c) causing an inkjet printing assembly (31) of the printing machine to print the image on the garment on the garment handling assembly ([0063, 0067-0068]; FIG. 8); and 
(d) unloading the printed garment from the garment mounting (see claim objection) assembly (from 31 of FIG. 8 to place onto cleaning apparatus of FIG. 11; see process of FIG. 1), wherein the motion of the garment handling assembly to move the garment handling assembly with loaded garment to the printing assembly, within the printing machine, is controlled by a computer ([0073]).  
However, Koizumi is silent regarding (italicized portions are not taught by Koizumi) the process comprising: (b) causing an ironing unit of the printing machine to iron the garment while loaded on the garment handling assembly, (c) causing an inkjet printing assembly of the printing machine to print the image on the ironed garment on the garment mounting assembly; wherein the motion of the garment handling assembly to move the garment handling assembly with loaded garment to the ironing unit and the printing assembly, within the printing machine, is controlled by a computer.
Bill teaches a process of printing onto a textile (col. 2, lines 49-65) using a textile handling assembly (12) and (b) causing an ironing unit (22; “smoothed by a heated platen under pressure”; col. 3, lines 33-63) of the printing machine to iron the textile while loaded on the textile handling assembly (col. 3, lines 21-24), (c) causing the printing assembly of the printing (col. 3, lines 25-29).
At the time the invention was made, it would have been obvious to one of ordinary skill I the art to combine the ironing unit (and its processes performed prior to printing) as taught by Bill to operate its process on the garment handling assembly of Koizumi to provide a smoother surface for subsequent printing (col. 3, lines 20-29; Bill).  Thus, the combination of Koizumi and Bill would teach wherein the motion of the garment handling assembly to move the garment handling assembly with loaded garment to the ironing unit (col. 3, lines 9-50; Bill) and the printing assembly, within the printing machine, is controlled by a computer ([0073] of Koizumi; col. 1, lines 45-48 of Bill suggested an automated device which suggests the use of a computing device).
However, Koizumi, as combined with Bill, is silent regarding prior to any printing step, causing an ironing unit of the printing machine to iron the garment while loaded on the garment handling assembly.
Kuwabara teaches prior to any printing step, causing an ironing unit (including flattening treatment) of the printing machine to iron the textile substrate (highlighted portions of page 8).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to combine the teaching of flattening the textile substrate as taught by Kuwabara to the process as taught by Koizumi, as combined with Bill, to minimize distance variation between the inkjet head and the garment during printing (highlighted portions of page 8; Kuwabara).
With regards to claims 28 and 31, Koizumi, as combined with Bill and Kuwabara, teaches (citations to Bill) the process of claim 27 and 30, respectively, further including the step of, prior to said step (c), causing a liquid applicator of the printing machine to wet (col. 3, lines 16-21) the garment, said step (b) occurring prior to or subsequent to said wetting (col. 3, lines 16-24).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER BAHLS/Primary Examiner, Art Unit 2853